Motion for a further amendment of remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there were also presented and necessarily passed upon certain questions, in addition to those specified in the order of this court dated June 10, 1965, under the Constitution of the United States, viz.: Petitioner contended that the literacy-in-English provision of section 1 of article II of the New York State Constitution and sections 150, 155, 168 and 201 of the New York State Election Law, as applied to her, constituted a violation of sections 2 and 4 of article IV and section 2 of article VI of the Constitution of the United States, in that such provision unreasonably and unconstitutionally discriminates against native-born citizens of the United States of Puerto Rican birth and denies them rights equal to those accorded native-born citizens of other parts of the United States, and that such provision violates the Treaty of Paris of 1898, the United Nations Charter, ratified as a treaty on August 8, 1945, and the express commitment of the United States to the United Nations in 1953 pursuant to such United Nations Charter. The Court of Appeals held there was no violation of petitioner’s constitutional rights. [See 16 N Y 2d 639, 708, 717.]